COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Humphreys, Athey and Callins
              Argued at Virginia Beach, Virginia


              CHIDOZIE VINCENT OPARA
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 1350-21-1                                  JUDGE DOMINIQUE A. CALLINS
                                                                                OCTOBER 25, 2022
              COMMONWEALTH OF VIRGINIA


                               FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                                          Marjorie A. Taylor Arrington, Judge

                               Meghan Shapiro, Senior Assistant Public Defender (Virginia
                               Indigent Defense Commission, on briefs), for appellant.

                               Matthew P. Dullaghan, Senior Assistant Attorney General (Jason S.
                               Miyares, Attorney General; on brief), for appellee.


                     On November 5, 2021, the Circuit Court of the City of Chesapeake found that appellant,

              Chidozie Opara, violated his probation for the fourth time. The trial court revoked Opara’s

              previously suspended sentences, then totaling seven years and six months, and resuspended three

              years and six months. On appeal, Opara argues that the trial court erred in failing to apply Code

              § 19.2-306.1 and, alternatively, abused its discretion by imposing an active sentence. We find that

              Opara failed to preserve his Code § 19.2-306.1 argument. We also find that the court did not err in

              imposing an active sentence.

                                                        BACKGROUND

                     “On appeal of the revocation of a suspended sentence, the appellate court reviews the

              evidence in the light most favorable to the Commonwealth, the party who prevailed below.”



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Jenkins v. Commonwealth, 71 Va. App. 334, 339 n.2 (2019) (quoting Jacobs v. Commonwealth, 61

Va. App. 529, 535 (2013)). On June 24, 2002, the trial court sentenced Opara to twelve years of

incarceration, with six years and ten months suspended, for possession of cocaine with the intent to

distribute. On November 19, 2002, the trial court sentenced Opara to six years’ incarceration, with

four years and three months suspended, for two counts of forgery. Both sentencing orders placed

him on supervised probation, to commence upon his release from confinement, and required him to

comply with the terms of his probation.

       Opara first violated his probation on January 7, 2009, after he was convicted of possession

of heroin with the intent to distribute. The trial court revoked Opara’s previously suspended

sentences, then totaling ten years and thirteen months, and resuspended nine years. On March 11,

2014, Opara stipulated that he violated conditions one and two of the terms of his probation after he

was convicted of possession of marijuana, driving with a suspended license, failure to wear a

seatbelt, reckless driving, and failure to obey traffic signs between November 2011 and July

2013. The trial court revoked and resuspended the entirety of Opara’s sentences. On November 30,

2017, Opara stipulated that he violated conditions six and eight of the terms of his probation after he

failed to participate in substance abuse treatment and tested positive for marijuana, cocaine, and

opiates. The trial court revoked both suspended sentences, then totaling nine years, and

resuspended seven years and six months.

       On August 23, 2021, Opara’s probation officer filed a major violation report alleging that

Opara violated condition eight of the terms of his probation, which prohibited the unlawful use,

possession, or distribution of controlled substances. The trial court subsequently conducted a

revocation hearing, during which the Commonwealth introduced evidence showing that Opara

tested positive for cocaine, fentanyl, methadone, and opiates more than once between 2019 and

2021. The Commonwealth also introduced evidence that Opara had previously violated his

                                                 -2-
probation three times. Opara, represented by counsel, did not contest his positive drug test results or

that they constituted his fourth probation violation. Instead, Opara testified that he “was struggling

with [his] addiction” and asked the trial court to allow him to participate in a work therapy program

through the Salvation Army. After hearing the parties’ evidence and arguments, the trial court said

that “[t]he Court doesn’t specifically seek to punish you or sanction you. At this point [you have a

problem] . . . more serious than the Salvation Army Program.” The trial court also noted that,

although it has the discretion to impose a short sentence, “[t]he benefit of sending you to the

penitentiary is that you can avail yourself of a program there that can help you.” The court noted

that “I’m not sure what the wait list is [for the therapeutic program], what the time, what the

backup is to know that he’ll get into that either. So these are things that I’m weighing” before

ultimately sentencing Opara to four years of active incarceration.

       Opara stated during his allocution that “this is the first time that I’ve been violated, and I

have been served the capias from Norfolk and Chesapeake, which I do have time in both cities

because the new law says one act cannot constitute a subsequent violation in two jurisdictions.”

Opara further stated, “[i]f that didn’t happen, I’m being processed under the new law, but it seems

that the Commonwealth wants to sentence me under the old law.” The trial court subsequently

revoked Opara’s previously suspended sentences, then totaling seven years and six months, and

resuspended all but four years, with a recommendation for therapeutic community.

       Opara’s counsel moved to reconsider Opara’s sentence “based on the worldwide pandemic

caused by COVID-19.” Attached to the motion was a letter from Opara who asked the trial court to

reconsider his “unusual lengthy sentence for [a] technical violation, without any added charges.”

The trial court denied the motion on December 6, 2021. This appeal followed.




                                                 -3-
                                             ANALYSIS

                     I. Opara did not preserve his Code § 19.2-306.1 argument.

        On appeal, Opara argues that Code § 19.2-306.1 prohibited the trial court from sentencing

him to an active sentence greater than fourteen days because his fourth probation violation

constituted his second “technical” violation under the statute. Opara contends that his 2017

probation violation was his only previous “technical” violation and that his other previous probation

violations do not constitute “technical” violations under Code § 19.2-306.1. Opara failed to

preserve this argument for appeal.

        Under Rule 5A:18, “[n]o ruling of the trial court . . . will be considered as a basis for

reversal unless an objection was stated with reasonable certainty at the time of the ruling, except

for good cause shown or to enable this Court to attain the ends of justice.” “The purpose of the

contemporaneous objection rule ‘is to avoid unnecessary appeals by affording the trial judge an

opportunity to rule intelligently on objections.’” Maxwell v. Commonwealth, 287 Va. 258,

264-65 (2014) (quoting State Highway Comm’r v. Easley, 215 Va. 197, 201 (1974)). To satisfy

Rule 5A:18, an objection must “be made . . . at a point in the proceeding when the trial court is in

a position, not only to consider the asserted error, but also to rectify the effect of the asserted

error.” Id. at 265 (quoting Scialdone v. Commonwealth, 279 Va. 422, 437 (2010)). A party that

fails to timely and specifically object waives his argument on appeal. See Bethea v.

Commonwealth, 297 Va. 730, 743 (2019).

        Opara contends that he preserved his argument based on his “arguments to the [c]ourt

prior to imposing his sentence.”1 The record reflects, however, that Opara presented no


        1
          Opara also cites to a letter to the trial court that he filed independent of his attorney to
support his claim that he preserved his argument for appeal. The trial court, however, did not
consider Opara’s letter because it did not include a certificate of service and constituted an ex
parte communication. As Opara’s letter was neither presented to the trial court nor decided, it
failed to preserve his argument for appeal. See Amos v. Commonwealth, 61 Va. App. 730, 745
                                                    -4-
argument as to the number or nature of his previous probation violations before the trial court’s

determination that he had violated his probation for the fourth time. Moreover, even if the

argument made by Opara during his allocution was timely, it is markedly different from the one

he now advances on appeal. During his allocution, Opara argued that his fourth probation

violation was his “first” and vaguely argued that “one act cannot constitute a subsequent

violation.” This argument does not mention his previous probation violations or how such

violations should be construed under Code § 19.2-306.1, and in fact denies the existence of such

previous violations. “Procedural-default principles require that the argument asserted on appeal

be the same as the contemporaneous argument at trial.” Bethea, 297 Va. at 743. For these

reasons, the arguments made by Opara during the revocation hearing were not timely and did not

preserve the argument he advances on appeal.

       Opara further claims that his motion to reconsider preserved his argument on appeal. In

doing so, Opara specifically points to the letter attached to the motion which characterizes his

sentence as an “unusual lengthy sentence for [a] technical violation.” Opara’s claim that his

sentence was “unusual” not only failed to argue that his sentence was legally incorrect, but also

failed to alert the trial court as to the nature of the argument he now advances on appeal. Indeed,

his motion was expressly “based on the worldwide pandemic caused by COVID-19.”

Accordingly, Opara’s motion to reconsider failed to preserve his argument. See Dickerson v.

Commonwealth, 58 Va. App. 351, 356 (2011) (“Not just any objection will do. It must be both

specific and timely—so that the trial judge would know the particular point being made in time to

do something about it.”).




(2013) (“Where a party fails to obtain a ruling on a matter presented to a trial court, there is
nothing for this Court to review on appeal.”).
                                                -5-
        Although Opara did not preserve his argument for appeal, he insists that this Court should

consider his argument under Rule 5A:18’s ends of justice exception. “‘The ends of justice

exception is narrow and is to be used sparingly,’ and [it] applies only in the extraordinary

situation where a miscarriage of justice has occurred.” Holt v. Commonwealth, 66 Va. App. 199,

209 (2016) (en banc) (quoting Redman v. Commonwealth, 25 Va. App. 215, 220 (1997)). “The

burden of establishing a manifest injustice is a heavy one, and it rests with the appellant.” Id. at

210 (quoting Brittle v. Commonwealth, 54 Va. App. 505, 514 (2009)). “In order to avail oneself

of the exception, [the appellant] must affirmatively show that a miscarriage of justice has

occurred, not that a miscarriage might have occurred.” Id. (quoting Redman, 25 Va. App. at

221).

        Opara contends that the “trial court’s error caused a grave injustice” because his

“criminal sentence [is] over 100 times that permissible by law.” In doing so, Opara conflates his

underlying sentences, for which seven years and six months remained to be served at the time of

the revocation hearing, with the trial court’s revocation of his probation. “Probation is not part

of a sentence, but rather an act of grace on the part of the circuit court conditioned upon a

defendant’s compliance with reasonable terms and conditions.” Garibaldi v. Commonwealth, 71

Va. App. 64, 69 (2019). Accordingly, the mere revocation of Opara’s probation does not

establish a grave injustice warranting the application of Rule 5A:18’s ends of justice exception.

Opara’s request that we consider his argument is therefore based on the merits of his appeal,

which is not enough to warrant the application of the ends of justice exception. See Winslow v.

Commonwealth, 62 Va. App. 539, 546 (2013) (“It is never enough for the [appellant] to merely

assert a winning argument on the merits—for if that were enough procedural default ‘would




                                                -6-
never apply, except when it does not matter.’”). As a result, the ends of justice do not excuse

Opara’s procedural default.2

                   II. The trial court did not err by imposing an active sentence.

       Opara argues that the trial court abused its discretion by imposing a four-year active

prison sentence for a minor violation. “In revocation appeals, the trial court’s ‘findings of fact and

judgment will not be reversed unless there is a clear showing of abuse of discretion.’” Jacobs, 61

Va. App. at 535 (quoting Davis v. Commonwealth, 12 Va. App. 81, 86 (1991)). “The evidence is

considered in the light most favorable to the Commonwealth, as the prevailing party below.” Id.

       After suspending a sentence, a trial court “may revoke the suspension of sentence for any

cause the court deems sufficient that occurred at any time within the probation period, or within

the period of suspension fixed by the court.” Code § 19.2-306(A). “If the court, after hearing,

finds good cause to believe that the defendant has violated the terms of suspension, then the

court may revoke the suspension and impose a sentence in accordance with the provisions of

§ 19.2-306.1.” Code § 19.2-306(C). “The court may again suspend all or any part of this

sentence for a period up to the statutory maximum period for which the defendant might

originally have been sentenced to be imprisoned, less any time already served, and may place the

defendant upon terms and conditions or probation.” Id.




       2
          At oral argument, Opara argued for the first time that the trial court’s order was void ab
initio because it was outside the legislature’s mandatory maximum sentence of fourteen days for
a second technical probation violation. See Fletcher v. Commonwealth, 72 Va. App. 493, 511
(2020) (“[A] sentence imposed in violation of a prescribed statutory range of punishment is void
ab initio[.]” (quoting Rawls v. Commonwealth, 278 Va. 213, 221 (2009))). But because Opara
did not contest the trial court’s determination that this was his fourth probation violation, he is
bound by that finding on appeal. See Stacey v. Commonwealth, 73 Va. App. 85, 94 (2021)
(noting that unpreserved errors become the law of the case). Thus, the trial court validly
sentenced Opara within his original sentence, as permitted by Code § 19.2-306.1(C).
                                                 -7-
       The record shows that Opara violated the terms of his probation during the suspension

period. Thus, it was within the trial court’s discretion to “impose or resuspend any or all” of the

suspended sentences. Id.

       It was fully within the trial court’s purview to weigh any mitigating factors Opara

presented. See Keselica v. Commonwealth, 34 Va. App. 31, 36 (2000). Although Opara

presented a Salvation Army work therapy program as an alternative to incarceration, the trial

court found that the program was not adequate in this case. And although Opara has participated

in the DOC program without success, that did not preclude the trial court’s determination that

Opara could benefit from the DOC program now. Similarly, the time it takes for the program to

be available to Opara was a factor that the court properly considered. Opara has struggled with

drug addiction in the past and he has struggled to receive help in the community, all facts that

weighed against community treatment. At the close of trial, the court found that Opara should be

given a four-year active sentence with a recommendation for the therapeutic community. Given

the evidence available to the trial court, we cannot say that was an abuse of discretion.

                                         CONCLUSION

       Opara did not preserve the argument he advances on appeal and the ends of justice do not

excuse his procedural default. The trial court did not err by imposing a four-year active

sentence. For these reasons, the trial court’s judgment is affirmed.

                                                                                            Affirmed.




                                                -8-